On August 26, 1910, Mary E. Belcher, defendant in error, in the district court of Latimer county, sued the Great Western Coal   Coke Company, plaintiff in error, and W. P. Thomas and Dan Hughes, in damages for the negligent killing of her husband, George Belcher, who was one of the coal diggers that met death in the explosion of which we spoke in the McMahan case against the same defendants, ante, 143 P. 23. As the record here discloses substantially the same issues and the same state of facts as in that case and the cases of Coffman,ante, 143 P. 30, and Cunningham, ante, 143 P. 26, also coal diggers, killed at the same time, and the assignments of error here involved were there decided, what we said in those cases is equally applicable here.
As in those cases, finding no error in the record, the judgment of the trial court is affirmed.
All the Justices concur, except WILLIAMS, J., absent and not participating. *Page 440